Citation Nr: 0508623	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-12 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance, or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1988 to April 1992.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Little Rock, Arkansas (RO).  That rating decision, 
in part, denied entitlement to special monthly compensation 
(SMC) based on the need for regular aid and attendance, or on 
account of being housebound.

The veteran testified at a hearing before the Board in Little 
Rock in November 2004.  A transcript of the testimony is in 
the claims file.

Reason for remand:  Upon review of the veteran's claim for 
entitlement to special monthly compensation, the Board has 
found that an intertwined issue involving entitlement to 
service connection for a chronic neurological disorder must 
first be resolved.  Therefore, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The veteran claims entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance, or on account of being housebound.  The reason 
for the RO's denial of entitlement to SMC was that the 
veteran was in need of aid and attendance, but it was as a 
result of his nonservice-connected neurological disorder and 
not his service-connected fibromyalgia.  In his VA Form 9, 
the veteran specifically referred to a statement in the 
statement of the case (SOC) in which the RO noted that a 
February 2003 VAMC report described a sudden onset of tremor 
with gradual worsening and inability to walk.  The veteran 
stated, "This condition did come on sudden, and since I 
haven't done anything I don't see how this anything but 
service connected."  The veteran also offered testimony at 
the November 2004 hearing before the Board as to his 
contention that this disorder should be service-connected.

The Board construes this statement as a claim for entitlement 
to service connection for a chronic neurologic disorder.  In 
this regard, a September 2002 VA examination report 
specifically indicated a diagnosis of "undiagnosed 
neurologic disorder."  Accordingly, the Board concludes that 
the claim for service connection should include consideration 
as to whether the veteran's current neurologic symptoms, 
including tremors, are due to an undiagnosed illness in a 
Persian Gulf Veteran.

Concerning this, the Board notes that the RO denied service 
connection for early sensory neuropathy identified on a Gulf 
War examination in a December 1998 rating decision, noting 
that the disorder did not manifest itself within one year of 
discharge from service.  However, since then, the law 
relevant to the presumption period afforded to Persian Gulf 
War veterans has been amended to extend the presumption 
period to disorders manifesting themselves to a degree of 10 
percent or more not later than December 31, 2006.  38 C.F.R. 
§ 3.317(a)(1)(i) (2004).

Because the outcome of the RO's adjudication of this claim 
may affect the outcome of the appeal for SMC, the Board 
concludes that the issue of entitlement to service connection 
for a neurologic disorder is inextricably intertwined with 
the issue of entitlement to SMC.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  As such, remand is required for the 
RO to adjudicate the inextricably intertwined issue.  

In addition, a VA neurologist, in a February 2003 report, 
attributed the veteran's neurological symptoms to a 
conversion disorder.  Service connection is in effect for a 
psychiatric disorder, i.e., depression, and in an April 2003 
Mental Disorders examination report, a VA examiner concluded 
that the veteran's movement disorder was not secondary to his 
depressive disorder.  However, the examiner showed no 
awareness in the report of the February 2003 neurologist's 
opinion that attributed the veteran's neurological symptoms 
to a conversion disorder.  Accordingly, if it is determined 
on remand that the veteran's neurologic disorder manifested 
by tremors of the extremities is the result of a conversion 
disorder, the RO should again consider whether the conversion 
disorder is caused secondary to the veteran's service-
connected disabilities including service-connected 
depression.

The case is remanded for the following development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed with respect to the issue of 
entitlement to service connection for a 
neurologic disorder, to include as due to 
undiagnosed illness under 38 C.F.R. 
§ 3.317.  In particular, the notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied with respect to these 
issues.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  Conduct any development required as a 
result of the veteran's response to the 
VCAA letter.  If, the RO determines that 
medical examination of the veteran is 
necessary to obtain evidence necessary to 
adjudicate the veteran's claim for 
service connection, then the appropriate 
VA examination(s) should be ordered.  

3.  Following the above, the RO should 
adjudicate the veteran's claim for service 
connection for a neurologic disorder to 
include consideration of the provisions of 
38 C.F.R. § 3.317.  If it is determined 
that the veteran's neurologic disorder 
manifested by tremors of the extremities 
is the result of a conversion disorder, 
the RO should consider whether the 
conversion disorder is secondary to the 
veteran's service-connected disabilities 
to include service-connected depression 
under 38 C.F.R. § 3.310(a).

4.  Following adjudication of the claim 
for service connection for a neurologic 
disorder, the RO should readjudicate the 
veteran's claim for entitlement to SMC 
based on the need for regular aid and 
attendance, or on account of being 
housebound.  If any benefit on appeal 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


